Title: To Benjamin Franklin from Jonathan Williams, Jr., 20 July 1774
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honoured sir
Lancaster July 20. 1774
I arrived here last Evening just in time to see the last of the Races, and to go to a brilliant Assembly. This is not the Business of my Journey, but it may not be amiss to mix a little. We sett of this afternoon, and shall not stop ’till we arrive at Glasgow, from thence we shall go to Edinburgh and come home through Yorkshire. That you may not think I am squandering my time to no purpose, I must inform you what I have done. At Liverpool I have made myself acquainted with 3 Houses, Rawlinsons & Chorley, Jno. Roberts & Co, and Mr. Hugh Pringle, whose correspondence I can engage at any future day, and who will give me the preference in the Commission Way, for what Business they may have at Boston. At Warrington I have a Credit with Saml Gaskall & Co for what Canvass I may want, whenever I shall pl[ease to?] order. At Manchester I have a credit with Mr. Radcliff, Mr. Phillips, Mr. Hamilton, for all kinds of Manchester Goods when ever I have a mind. I must not here omit mentioning Mr. Radcliff’s civility, which exceeded common [demand?], this Gentleman has given me (unask’d) the genteelest reccommendations to Glasgow. At Lancaster where I now am, I have met with Mr. Hornby, who is largely in the manufacture of Canvass, this Gentleman offers to consign me a q[uanti]ty on Commission, and desires me to inform him when I go out. In short every thing goes on favourably without an obstacle. In addition to this good fortune, I have the pleasure to find that tho’ I have been absent a fortnight, I have not expended more than I allow’d for a week. I take care to make no engagements that shall embarrass me, and not to be so elated with success, as to be too much affected at the reverse. I think I could bear a disappointment with a tolerable degree of philosophy. I hope you will not leave London before I return, but shall be glad to receive a Letter from you at Edinburgh and if you can conveniently lodge an introduction you will highly oblige me. It is to you I owe all the pleasure I now feel, for the honor of your alliance gives me this consequence, tho I assure you I do not immodestly boast of it, and I hope no part of my conduct will merit [your] displeasure. I have not room to mention my Friends [torn: but ask you?] to remember me to all. I am your dutiful Kinsman
J Williams Junr
[In the margin:] Mr. Boyd desires his best Compliments.
 
Addressed: To / Doctr Benja Franklin / at Mrs Stevensons / In Craven Street / Strand / London
